Citation Nr: 1544636	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-11 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from April 1981 to April 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In June 2012, the Board remanded the case to the RO with instructions to schedule the Veteran for a hearing before the Board.  The hearing was scheduled for August 2013; however, as indicated in the June 2015 appellate brief, the Veteran failed to appear at the hearing.  To date neither the Veteran nor his representative has requested that the hearing be rescheduled.  As such, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).


REMAND

The last audiological examination evaluating the severity of the Veteran's service-connected bilateral hearing loss was in August 2008, more than seven years ago.  In the May 2012 and June 2015 appellate briefs, the Veteran asserts that his bilateral hearing loss has worsened since the last audiological examination.  The Board finds the examinations are too remote to adequately assess the current severity of the Veteran's service-connected bilateral hearing loss, especially in light of the Veteran's assertions of worsening symptoms.  Additionally, in the August 2015 appellate brief the Veteran asserts that it is imperative that the VA obtain his most recent medical records.  Consequently, in order to comply with the VA's duty to assist, the Board finds that a remand is required to provide the Veteran with a thorough and contemporaneous examination and to obtain updated medical records.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).    

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must take all appropriate action necessary to obtain and associate with the record any pertinent outstanding VA treatment records, to include records of any hearing loss evaluations completed since August 2008.   

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  The Veteran must be afforded the appropriate audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file, and all electronic records, must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must describe the functional effects of the Veteran's bilateral hearing loss disability in the examination report.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board. 

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

